Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 20 November 2019.  Claims 1-18 are pending and have been considered as follows.  
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Figs. 3 and 6)”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, 
In claim 1, lines 12-13, the limitation “determine a perceived point cloud…based upon the spatial sensor” is recited.  It unclear to the examiner exactly what is meant by this limitation.  It is the perceived point cloud based upon the type of spatial sensor or location of the sensor? Or is the perceived point cloud based upon monitoring via the spatial sensor or the data gathered during the monitoring by the spatial sensor?  
In claim 2, the limitation “wherein the instruction set is executable to:” is recited.  It is unclear to the examiner if the limitations following this are meant to override the limitations recited in claim 1 as being executable by the instruction set, or if the instruction set is further
In claim 3, the limitation “further comprising the instruction set executable to:” is recited.  This limitation is unclear to the examiner.  Does the system further include a (different) instruction set executable to execute the limitations of claim 3 (in which case there would be insufficient antecedent basis for this limitation in the claim)? Or instead, is this limitation meant to say that the instruction set is further executable to execute the limitations of claim 3? 
In claim 4, the limitation “wherein the instruction set is executable to:” is recited.  It is unclear to the examiner if the limitations following this are meant to override the limitations recited in previous claims as being executable by the instruction set, or if the instruction set is further executable to execute the limitations recited in claim 4.  (The examiner notes that depending on whether the instruction set recited in claim 3 is the same instruction set recited in claim 1 or a different instruction set, claim 4 should clarify which instruction set is being recited if they are in fact different instruction sets). 
In claim 5, the limitation “wherein the instruction set is executable to:” is recited.  It is unclear to the examiner if the limitations following this are meant to override the limitations recited in previous claims as being executable by the instruction set, or if the instruction set is further
In claim 6, the limitation “further comprising the instruction set executable to:” is recited.  This limitation is unclear to the examiner.  Does the system further include a (different) instruction set executable to execute the limitations of claim 6 (in which case there would be insufficient antecedent basis for this limitation in the claim)? Or instead, is this limitation meant to say that the instruction set is further executable to execute the limitations of claim 6? 
Claims 7-9 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0271473) in view of Ozog (US 2020/0005068).
With respect to claim 1, Wang et al. teaches a system for a vehicle (see at least Abstract), comprising: a spatial sensor (see at least ¶[0039]), a GPS sensor (see at least [0036]-[0037]), a navigation system (see at least ¶[0062]), a controller (see at least ¶[0040]), and a memory device (see at least ¶[0040]); wherein the memory device includes a digitized roadway map of a roadway (see at least ¶[0038]); wherein the spatial sensor is arranged to monitor a road segment of the roadway (see at least ¶[0039]); the controller, in communication with the spatial sensor, the GPS sensor, the navigation system, and the memory device, the controller including an instruction set, the instruction set executable to: determine, via the GPS sensor, a geographic position (see at least ¶[0040] and [0043]); monitor, via the spatial sensor, the road segment (see at least ¶[0039] and [0044]-[0045]); and control operation of the vehicle based upon the position of the vehicle relative to the digitized roadway map (see at least ¶[0048]).  Wang et al. further  teaches the comparison of the digitized map (generated region map) with the response map (generated from the camera) and calculates a confidence score (error score) based on the comparison (see at least ¶[0043]-[0048]). 
Further, Ozog teaches  determine a perceived point cloud including a sensed edge for the road segment based upon the spatial sensor (see at least ¶[0032]-[0035] and [0044]-[0046]); determine a mapped point cloud including a mapped edge for the road segment based upon the digitized roadway map (see at least ¶[0029]-[0031]); determine an error vector based upon a transformation between the mapped point cloud and the perceived point cloud (see at least ¶[0047]-[0053]); determine a first confidence interval associated with the error vector (see at least ¶[0047]-[0053] and [0055]-[0058]); determine a second confidence interval associated with a longitudinal dimension based upon the mapped point cloud and the perceived point cloud (see at least ¶[0047]-[0053] and [0055]-[0058]); determine a third confidence interval associated with a lateral dimension based upon the mapped point cloud and the perceived point cloud (see at least ¶[0047]-[0053] and [0055]-[0058]); execute a Kalman filter analysis to dynamically determine a position of the vehicle relative to the digitized roadway map based upon the error vector, the first confidence interval, the second confidence interval, and the third confidence interval (see at least ¶[0054] and [0059]).

With respect to claim 7, Wang et al. teaches wherein the spatial sensor comprises a digital camera that is arranged to monitor the road segment of the roadway proximal to and forward of the vehicle (see at least ¶[0039] and [0044]-[0045] and [0062]).  
With respect to claim 8, Wang et al. teaches wherein the spatial sensor comprises one of a radar sensor or a lidar sensor that is arranged to monitor the road (see at least ¶[0039] and [0044]-[0045] and [0062]).  
With respect to claim 9, Wang et al. teaches further comprising an advanced driver assistance system (ADAS), wherein the instruction set is executable to control a driving automation state associated with the ADAS based upon the position of the vehicle relative to the digitized roadway map (see at least ¶[0043]-[0048] and [0062]).
	With respect to claims 10 and 16-18, please see the rejections above with respect to claims 1 and 7-9 which are commensurate in scope to claims 10 and 16-18 with claims 1 and 7-9 being drawn to a system for a vehicle and claims 10 and 16-18 being drawn to a corresponding method for controlling a vehicle. 

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0271473) in view of Ozog (US 2020/0005068) and further in view of Baldwin et al. (US 2014/0233010).
	With respect to claim 2, Wang et al. as modified by Ozog does not specifically teach wherein the instruction set is executable to: execute a first discounted distance iterative closest point (ICP) analysis of the mapped point cloud and the perceived point cloud in an unperturbed state to determine the error vector between the mapped point cloud and the perceived point cloud for the road segment; determine the error vector based upon the error vector between the mapped point cloud and the perceived point cloud; and query a Gaussian process to determine the first confidence interval associated with the error vector.  However, such matter is suggested by Baldwin et al. (see at least ¶[0075]-[0099]).  It would have been obvious to one of ordinary skill in the 
With respect to claim 3, Wang et al. as modified by Ozog does not specifically teach further comprising the instruction set executable to execute a perturbed sensitivity analysis of the mapped point cloud and the perceived point cloud to determine the second confidence interval associated with the longitudinal dimension based upon the mapped point cloud and the perceived point cloud and to determine the third confidence interval associated with the lateral dimension based upon the mapped point cloud and the perceived point cloud.  However, such matter is suggested by Baldwin et al. (see at least ¶[0075]-[0099]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Baldwin et al. which suggests to execute a perturbed sensitivity analysis of the mapped point cloud and the perceived point cloud to determine the second confidence interval associated with the longitudinal dimension based upon the mapped point cloud and the perceived 
With respect to claim 4, Wang et al. as modified by Ozog does not specifically teach wherein the instruction set executable to execute the perturbed sensitivity analysis of the mapped point cloud and the perceived point cloud comprises the instruction set executable to induce an x-dimension perturbation of the perceived point cloud to determine the second confidence interval associated with the longitudinal dimension.  However, such matter is suggested by Baldwin et al. (see at least ¶[0075]-[0099]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Baldwin et al. which suggests to execute the perturbed sensitivity analysis of the mapped point cloud and the perceived point cloud comprises the instruction set executable to induce an x-dimension perturbation of the perceived point cloud to determine the second confidence interval associated with the longitudinal dimension with the system of Wang et al. as modified by Ozog as all systems are directed to the localization of a moving vehicle and one of ordinary skill it the art would have recognized the established utility of the analysis performed by Baldwin et al. and would have used it to improve the system of Wang et al. as modified by Ozog. 

(see at least ¶[0075]-[0099]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Baldwin et al. which suggests to execute the perturbed sensitivity analysis of the mapped point cloud and the perceived point cloud comprises the instruction set executable to induce a y-dimension perturbation of the perceived point cloud to determine the third confidence interval associated with the lateral dimension with the system of Wang et al. as modified by Ozog as all systems are directed to the localization of a moving vehicle and one of ordinary skill it the art would have recognized the established utility of the analysis performed by Baldwin et al. and would have used it to improve the system of Wang et al. as modified by Ozog. 
With respect to claim 6, Wang et al. as modified by Ozog does not specifically teach further comprising the instruction set executable to update the digitized roadway map for the road segment based upon the error vector using a 24P050161 Gaussian Process that is comprised of past observations of error at a given location on the digitized roadway map.  However, such matter is suggested by Baldwin et al. (see at least ¶[0075]-[0099]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Baldwin et al. which 
With respect to claims 11-15, please see the rejections above with respect to claims 2-6 which are commensurate in scope to claims 11-15 with claims 2-6 being drawn to a system for a vehicle and claims 11-15 being drawn to a corresponding method for controlling a vehicle. 
 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667